    Case 18-13674        Doc 71   Filed 02/05/19 Entered 02/05/19 16:15:41              Desc Main
                                   Document     Page 1 of 12


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

    In re:                                             )    Case No.: 18-13674
                                                       )
        PAMELA D. STRAIN                               )    Hon. Deborah L. Thorne
                                                       )
                                                       )    Chapter 7
              Debtor.                                  )    Hearing: 02/07/2019 9:30 AM


          ILLINOIS DEPARTMENT OF REVENUE’S OBJECTION TO
          TRUSTEE’S MOTION TO SELL REAL ESTATE COMMONLY
        KNOWN AS 14755 PERRY AVENUE, SOUTH HOLLAND, ILLINOIS
                   AND PAY REAL ESTATE APPRAISER

             The Illinois Department of Revenue (“IDOR”), by its attorney, Kwame Raoul,

Illinois Attorney General, objects to the Trustee’s Motion to Sell Real Estate

Commonly Known As 14755 Perry Avenue, South Holland, Illinois and Pay Real

Estate Appraiser (Dkt. 70) for the following reasons:

             1.    IDOR is a secured creditor in this case by its recorded income tax liens.

             2.    Under Illinois law, IDOR’s income tax liens arise upon assessment and

attach to all property and rights to property, whether real or personal, of the

taxpayer. 35 ILCS 5/1101. At all relevant times, perfection of IDOR’s tax liens was

accomplished by recording lien with in the county in which the property subject to

the lien is located. 1 See 35 Ill. Comp. Stat. Ann. 5/1103 (West 2017).

             3.    IDOR has recorded two separate tax liens against the Debtor with the

Cook County Recorder of Deeds. The first tax lien was recorded on October 25, 2011,


1 As of January 1, 2018, all IDOR tax liens are filed in the State Tax Lien Registry, however liens
filed with the county recorder priority to effective date of the State Tax Lien Registration Act remain
valid. 35 ILCS 750/1-5(c).

                                                   1
 Case 18-13674      Doc 71    Filed 02/05/19 Entered 02/05/19 16:15:41      Desc Main
                               Document     Page 2 of 12


for assessments made for 2006 and 2007 Illinois Income Tax. The second tax lien

was recorded on September 17, 2015, for assessments made for 2010, 2011, and

2012 Illinois Income Tax.

       4.     IDOR has claimed these income tax assessments and associated

statutory penalties and interest as secured in the total amount of $11,966.50. See

Claim No. 1-2, attached as Exhibit A.

       5.     The Trustee has moved to sell property held in a trust for which the

Debtor has a beneficial interest. (Dkt. 70 at ¶¶ 3 and 4.) The property is to be sold

“as is” and subject to all existing liens, claims, and encumbrances. (Id. at ¶ 8.)

       6.     IDOR does not object to the adequacy of the sale price or terms. IDOR

also does not object to the payment of compensation to the appraiser. IDOR limits

its objection to the effect of the proposed sale on its interest.

       7.     IDOR objects because it is unclear from the motion what, if any, effect

the proposed sale will have on its interest. The trust that allegedly holds the

property to be sold is only identified as an “inter vivos trust”, however IDOR’s liens

can be considered a lien on real property or a lien on personality (the beneficial

interest) depending on how the trust is structured. See, e.g., Chicago Fed. Sav. &

Loan Ass'n v. Cacciatore, 25 Ill. 2d 535, 185 N.E.2d 670 (1962).

       8.     To the extent that IDOR’s interest in the beneficial interest is severed

from the property under the proposed sale, IDOR is entitled to adequate protection

pursuant to § 363(e) in the amount of the total value of its interest.




                                             2
 Case 18-13674     Doc 71    Filed 02/05/19 Entered 02/05/19 16:15:41      Desc Main
                              Document     Page 3 of 12


      9.     Additionally, IDOR objects to the sale to the extent that IDOR’s

interest does not attach to the sale proceeds for distribution is accordance with §

724(b).

      WHEREFORE, IDOR respectfully requests that this Court deny the

Trustee’s motion unless the order provides for IDOR’s interest to attach to proceeds

of the sale for distribution in accordance with § 724(b).



                                        ILLINOIS DEPARTEMENT OF REVENUE

                                        BY:    KWAME RAOUL
                                               Illinois Attorney General

                                        BY:    /s/ Robert O. Lynch
                                               ROBERT O. LYNCH
                                               Assistant Attorney General
                                               100 W. Randolph St.
                                               13th Floor
                                               Chicago, Illinois 60601
                                               (312) 814-5195
                                               Robert.lynch2@illinois.gov




                                           3
 Case 18-13674     Doc 71    Filed 02/05/19 Entered 02/05/19 16:15:41     Desc Main
                              Document     Page 4 of 12


                            CERTIFICATE OF SERVICE

      I, Robert O. Lynch, an attorney, hereby certify that on February 5, 2019, I
caused a copy of the ILLINOIS DEPARTMENT OF REVENUE’S OBJECTION TO
TRUSTEE’S MOTION TO SELL REAL ESTATE COMMONLY
KNOWN AS 14755 PERRY AVENUE, SOUTH HOLLAND, ILLINOIS AND PAY
REAL ESTATE APPRAISER to be served electronically through the Court’s
CM/ECF system, or by U.S. Mail, postage pre-paid, at Chicago, Illinois 60601, upon
the parties listed below.


                                                    /s/ Robert O. Lynch

Service Via CM/ECF

   •   Richard B Aronow raronow@logs.com, BK_IL_Notice@fisherandshapirolaw.com
   •   Lorraine M Greenberg lgreenberg@greenberglaw.net, r41893@notify.bestcase.com
   •   Ronald J. Kapustka ndaily@ksnlaw.com, bankruptcy@ksnlaw.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Phillip D Levey levey47@hotmail.com
   •   Phillip D Levey levey47@hotmail.com, plevey@ecf.epiqsystems.com
   •   Terri M Long tmlong@tmlong.com, Courts@tmlong.com
   •   David A. Newby dnewby@momkus.com, lholub@momkus.com
   •   Ross D Secler rsecler@odelsonsterk.com


Service Via U.S. Mail

Phillip D. Levey
2722 North Racine Avenue
Chicago, IL 60614




                                         4
             Case18-13674
            Case  18-13674 Doc
                            Claim
                                71 1-2Filed
                                          Filed 01/14/19Entered
                                             02/05/19      Desc02/05/19
                                                                Main Document
                                                                        16:15:41 Page
                                                                                  Desc1 Main
                                                                                        of 3
                                       Document       Page 5 of 12
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Pamela Strain                                                                                                  U.S. Bankruptcy Court
                                                                                                                        Northern District of Illinois
 Debtor 2
 (Spouse, if filing)                                                                                                             1/14/2019
 United States Bankruptcy Court           Northern District of Illinois                                                 Jeffrey P. Allsteadt, Clerk
 Case number: 18−13674


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Illinois Department of Revenue
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Illinois Department of Revenue

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  Bankruptcy Section, P.O. Box 19035
                                  Springfield, IL 62794−9035



                                  Contact phone              217−557−9474                        Contact phone

                                  Contact email      rev.bankruptcy@illinois.gov                 Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)        1              Filed on     10/17/2018

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                   page 1




                                                                                                            Exhibit A
          Case18-13674
         Case  18-13674 Doc
                         Claim
                             71 1-2Filed
                                       Filed 01/14/19Entered
                                         02/05/19       Desc02/05/19
                                                             Main Document
                                                                     16:15:41 Page
                                                                               Desc2 Main
                                                                                     of 3
Part 2: Give Information About the Claim asDocument         PageWas
                                            of the Date the Case 6 of  12
                                                                    Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:       8825
  identify the debtor?


7.How much is the             $      17734.71                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                          Taxes


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:           by statue, any & all property


                                    Basis for perfection:                     See attached

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $       11966.50
                                    secured:
                                    Amount of the claim that is               $       5768.21                      (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $       11966.50
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                          4          %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to         No
   a right of setoff?               Yes. Identify the property:                Reserve right should it be determined any
                                                                               payment due debtor




Official Form 410                                                Proof of Claim                                                page 2
            Case
             Case18-13674
                       18-13674 Doc
                                 Claim
                                     71 1-2Filed
                                               Filed
                                                  02/05/19
                                                     01/14/19Entered
                                                                Desc02/05/19
                                                                      Main Document
                                                                             16:15:41 Page
                                                                                       Desc3 Main
                                                                                             of 3
    Is all or part of the claim
                                            Document       Page  7 of 12
12.                                       No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
      A claim may be partly                 Domestic support obligations (including alimony and child support) $
      priority and partly                   under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
      nonpriority. For example,
      in some categories, the               Up to $2,850* of deposits toward purchase, lease, or rental of                    $
      lawl imits the amount                 property or services for personal, family, or household use. 11
      entitled to priority.                 U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $ 1113.07
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/1/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                1/14/2019

                                                                 MM / DD / YYYY


                                 /s/ Rosalind Harmon

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                         Rosalind Harmon

                                                                             First name       Middle name         Last name
                                 Title                                        Revenue Tax Specialist

                                 Company                                      Illinois Department of Revenue

                                                                             Identify the corporate servicer as the company if the authorized agent is a
                                                                             servicer
                                 Address                                      Bankruptcy Section, P.O. Box 19035

                                                                             Number Street
                                                                              Springfield, IL 62794−9035

                                                                             City State ZIP Code
                                 Contact phone             217−557−9474                         Email         rev.bankruptcy@illinois.gov


Official Form 410                                                      Proof of Claim                                                   page 3
               Case
                Case18-13674
                     18-13674 Claim
                               Doc 71
                                    1-2 Part
                                        Filed202/05/19
                                                Filed 01/14/19
                                                         EnteredDesc
                                                                 02/05/19
                                                                      Attachment
                                                                          16:15:411 Desc
                                                                                    Page Main
                                                                                         1 of 1
                                               ,--./0.134567894/80:;4<4/=4
                                         Document       Page 8 of 12
                                                >886?@94/880A700:0:B-6.9
                                          C6/D7=58?EFGHFIJKL:.-4MFNHO6EHPNFGQE
                                                    A>ORS>3TUV;>,W
      012345         677177158         9
91             9
   

1594
201334
1                31
                                                                    9
         01
         1217 
1            4
             !   53"35
4#19
   $$%       &'()      &')'          &!)%'% 44
     (       !!   53"35
4#19
   $$%       &%!)      &!)           &')(% 44
            !'    53"35
4#19
   $$%     &*%'()      &$%)           &()(!(% 44
            !'    53"35
4#19
   $$%     &*$)      &'()''          &'(!)!(% 44
            !'    53"35
4#19
   $$%     &*!)'$      &%%)(           &'!()(!(% 44
            (   53"35
4#19
   $$%     &*$)      &(($)           &')$'
              +73#
15   53"35
4#19
   $$%       &$)        &')!             &$)$
     (        +73#
15   53"35
4#19
   $$%       &$!')      &()$             &)%




XZ[\]^^_^^_`\a\bcdecdfg\fh_i_jkdflmn_fenndiolppnd_^
qrstuvuwxytuzz{z|}u~z
               Case
                Case18-13674
                     18-13674 Claim
                               Doc 71
                                    1-2 Part
                                        Filed302/05/19
                                                Filed 01/14/19
                                                         EnteredDesc
                                                                 02/05/19
                                                                      Attachment
                                                                          16:15:412 Desc
                                                                                    Page Main
                                                                                         1 of 2
                                         Document       Page 9 of 12
  Notice of Tax Lien

                                                                                                                      tax.illinois.gov


October 19, 2011


PAMELA STRAIN
20471 BLUESTEM PKWY
LYNWOOD IL 60411-8546

County Name:             Cook
Lien ID:                 200787
Tax Types:               IL Individual Income Tax




We have issued this tax lien in accordance with the various tax acts administered by the Illinois Department of Revenue and the Illinois Compiled
Statutes.

The debtor named on this notice owes the State of Illinois the following amount including penalty and interest:

                                                  $1,362.16

Each debt that is included in this total is listed on the following page. The total amount shown, plus any interest and applicable penalties and fees
that accrue, is a lien in favor of the Illinois Department of Revenue on all real and personal property that is currently owned or hereafter acquired by
the taxpayer named on this notice. This tax lien will remain until the debt is paid.




Brian Hamer, Director
ILLINOIS DEPARTMENT OF REVENUE

LIEN UNIT
ILLINOIS DEPARTMENT OF REVENUE
PO BOX 19035
SPRINGFIELD IL 62794-9035

217 785-5299
217 785-2635 fax



This is a reproduction of a lien that was recorded in Cook County on 10/25/2011. A copy of the original lien can be obtained from the Cook County
Recorder's Office. IDOR will treat this reproduction with the same force and effect that would be given to the original document.




IDOR-6-LN-MTI (R-1/18)
Page 1
             Case
              Case18-13674
                   18-13674 Claim
                             Doc 71
                                  1-2 Part
                                      Filed302/05/19
                                              Filed 01/14/19
                                                       EnteredDesc
                                                              02/05/19
                                                                   Attachment
                                                                       16:15:412 Desc
                                                                                 Page Main
                                                                                      2 of 2
                                       Document      Page 10 of 12
Lien ID: 200787                                            October 19, 2011                                        Details Page: 1
Listed below are the tax types and identifying numbers that make up the total tax, penalty, and interest due on this notice of tax
lien.

Tax Type:                              Reporting Period:          Bill Item #:           NPL/1002D/TOA


IL Individual Income Tax               December 31, 2006                1
IL Individual Income Tax               December 31, 2007                1


This is a reproduction of a lien that was recorded in Cook County on 10/25/2011. A copy of the original lien can be obtained from the Cook
County Recorder's Office. IDOR will treat this reproduction with the same force and effect that would be given to the original document.




IDOR-6-LN-MTI (R-1/18)
Page 2
               Case
                Case18-13674
                     18-13674 Claim
                               Doc 71
                                    1-2 Part
                                        Filed402/05/19
                                                Filed 01/14/19
                                                         EnteredDesc
                                                                02/05/19
                                                                     Attachment
                                                                         16:15:413 Desc
                                                                                   Page Main
                                                                                        1 of 2
                                         Document      Page 11 of 12
  Notice of Tax Lien

                                                                                                                      tax.illinois.gov


September 9, 2015


PAMELA STRAIN
20471 BLUESTEM PKWY
LYNWOOD IL 60411-8546

County Name:             Cook
Lien ID:                 161792
Tax Types:               IL Individual Income Tax




We have issued this tax lien in accordance with the various tax acts administered by the Illinois Department of Revenue and the Illinois Compiled
Statutes.

The debtor named on this notice owes the State of Illinois the following amount including penalty and interest:

                                                  $9,434.36

Each debt that is included in this total is listed on the following page. The total amount shown, plus any interest and applicable penalties and fees
that accrue, is a lien in favor of the Illinois Department of Revenue on all real and personal property that is currently owned or hereafter acquired by
the taxpayer named on this notice. This tax lien will remain until the debt is paid.




Constance Beard, Director
ILLINOIS DEPARTMENT OF REVENUE

LIEN UNIT
ILLINOIS DEPARTMENT OF REVENUE
PO BOX 19035
SPRINGFIELD IL 62794-9035

217 785-5299
217 785-2635 fax



This is a reproduction of a lien that was recorded in Cook County on 9/17/2015. A copy of the original lien can be obtained from the Cook County
Recorder's Office. IDOR will treat this reproduction with the same force and effect that would be given to the original document.




IDOR-6-LN-MTI (R-1/18)
Page 1
             Case
              Case18-13674
                   18-13674 Claim
                             Doc 71
                                  1-2 Part
                                      Filed402/05/19
                                              Filed 01/14/19
                                                       EnteredDesc
                                                              02/05/19
                                                                   Attachment
                                                                       16:15:413 Desc
                                                                                 Page Main
                                                                                      2 of 2
                                       Document      Page 12 of 12
Lien ID: 161792                                             September 9, 2015                                      Details Page: 1
Listed below are the tax types and identifying numbers that make up the total tax, penalty, and interest due on this notice of tax
lien.

Tax Type:                              Reporting Period:          Bill Item #:           NPL/1002D/TOA


IL Individual Income Tax               December 31, 2010                1
IL Individual Income Tax               December 31, 2011                1
IL Individual Income Tax               December 31, 2012                1


This is a reproduction of a lien that was recorded in Cook County on 9/17/2015. A copy of the original lien can be obtained from the Cook
County Recorder's Office. IDOR will treat this reproduction with the same force and effect that would be given to the original document.




IDOR-6-LN-MTI (R-1/18)
Page 2
